Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, after careful review of applicant’s specification, the examiner cannot find support in the specification of the amended limitation “…the plurality of transmissions of the data block preceding any acknowledgement/negative acknowledgement (ACK/NACK) feedback for the data block…”, as newly recited in claim 1 line 7-9.  To be more specific, while no indication in the current Remarks as to where support can bot found, there is no mention in the specification of any plurality of transmissions of the data block preceding any acknowledgement/negative acknowledgement (ACK/NACK) feedback for the data block.  Clarification is respectfully requested, in particular, the locations of the supports in any of applicant’s disclosures.  Same or similar problem appears in claims 11 and 12 would also need clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 7, the phrase “any acknowledgement/negative acknowledgement (ACK/NACK)” is unclear and ambiguous as to the purpose or meaning of the “/” (i.e. forward slash).  In the event that the purpose or meaning of the “/” is equivalent to an “or”, the examiner suggests the applicant to change the “/” (i.e. forward slash) to the term “or”.  Otherwise, clarification is requested.  Same or similar problem appears in claims 11 and 12 would also need clarification or correction.  NOTE: for examining purposes, the examiner currently interprets this phrase as “any ACK or NACK”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan et al. (US 20130084795 A1, hereinafter Van Phan), in view of ZHOU et al. (US 20210083832 A1, hereinafter ZHOU).

Regarding claim 1, Van Phan teaches a method comprising (in general, see fig. 4 and corresponding paragraphs 27-31 along with teaching of fig. 1, in particular, see para. 27-29):
receiving, by a relay node in a wireless communication network, a transmission comprising a data block that is destined for a second UE in the wireless communication network (see at least fig. 4 and para. 28 in view of para. 18, e.g. relay node 102 (which can be an UE) receives downlink data packets from the base station 100 for transmitting to UE 104, for example, any one or all of the packets #1- #6);
transmitting the data block from the relay node toward the second UE according to a data block retransmission mechanism (see at least fig. 4 and para. 28, e.g. relay node 102 (which can be an UE) transmits the data packets to the UE 104 according to HARQ), 
the transmitted data block being one of a plurality of transmissions of the data block (see at least fig. 4 and para. 28, e.g. the packets are HARQ processes numbering #1- #6), and 
the plurality of transmissions of the data block preceding any acknowledgement/negative acknowledgement (ACK/NACK) feedback for the data block (see at least para. 28 in view of para. 29, e.g. “…The relay node receives the downlink data packets of the second logical connection from the base station, and it may use the same HARQ numbering when transmitting the data packets to the terminal device. In another embodiment, the relay node stores the original HARQ numbering of the data packets and changes the HARQ numbering of the data packets to accommodate the HARQ numbering the relay node uses, e.g. to prevent two data packets of different connections to have the same HARQ number. Accordingly, the relay node changes the HARQ numbering of the data packets of the second logical connection received from the base station. Then, the relay node transmits the data packets to the terminal device with the changed HARQ numbering. Upon reception of positive acknowledgment messages (ACK) for the data packets from the terminal device, wherein the acknowledgment messages refer to the changed HARQ numbering, the relay node restores the HARQ numbering of the acknowledgment messages to correspond to the original HARQ numbering used by the base station. Then, the relay node transmits the acknowledgment messages with the restored HARQ numbering to the base station. Upon reception of negative acknowledgments (NAK), the relay node retransmits the data packets according to the applied HARQ scheme”; NOTE (1): while para. 28 is long, the examiner reproduces the above passage for applicant’s reference, and similar teaching also disclosed in para. 29; NOTE (2): the examiner interprets feature “ACK/NACK” as “ACK or NACK”),
wherein the transmitting enables the second UE 
to identify the data block transmitted from the first UE as being one of the plurality of transmissions of the data block (see at least para. 27 in view of para. 28, e.g. “…The data packets received over the downlink physical connection from the relay node may be provided with an identifier enabling the terminal device to discriminate whether each data packet belongs to the first or the second logical connection, and to combine the data packets appropriately for higher layer processing”), 
to combine the plurality of transmissions of the data block together (see at least para. 27 in view of para. 28, e.g. “…The data packets received over the downlink physical connection from the relay node may be provided with an identifier enabling the terminal device to discriminate whether each data packet belongs to the first or the second logical connection, and to combine the data packets appropriately for higher layer processing”), and 
to generate ACK/NACK feedback for the data block based on the combined plurality of transmissions of the data block (see at least para. 29, e.g. “…When the terminal device receives data packets (transport block in the LTE(A)) from the base station, it transmits acknowledgment messages (ACK/NAK) for the data packets to the relay node in a given uplink sub-frame of the relay node. The HARQ process number of the data packet may be indicated to the relay node together with the ACK/NAK to identity the data packet. The relay node is then responsible for forwarding the received ACK/NAK information to the base station”).
Van Phan differs from the claim, in that, it does not specifically disclose receiving, by a first User Equipment (UE)…, a transmission comprising a data block that is destined for a second UE, which is well known in the art and commonly used for improving link efficiency.
ZHOU, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving, by a first User Equipment (UE)…, a transmission comprising a data block that is destined for a second UE (in general, see fig. 3 and corresponding paragraphs 68-80; see also fig. 2A and 2B for additional background information, in particular, see para. 71 of fig. 3, e.g. at step 335, UE 115-f may successfully receive the data packet from base station 105), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ZHOU into the method of Van Phan for improving link efficiency.

Regarding claim 2, Van Phan in view of ZHOU teaches receiving, by the first UE from network equipment in the wireless communication network, signaling indicative of a configuration of the first UE for the data block retransmission mechanism.  (Van Phan, see at least para. 32, e.g. distributed HARQ retransmission process is applied upon request from the base station; ZHOU, see at least para. 69, e.g. at least step 315 -- base station 105 may transmit configuration information that configures UEs)

Regarding claim 3, Van Phan in view of ZHOU teaches wherein the data block retransmission mechanism comprises a Hybrid Automatic Repeat Request (HARQ) mechanism associated with a HARQ identifier, wherein the plurality of transmissions of the data block comprise an indication of the HARQ identifier to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of transmissions of the data block based on the HARQ identifier.  (Van Phan, see at least para. 28-29, e.g. using HARQ processes with numbering)

Regarding claim 8, Van Phan in view of ZHOU teaches targeted monitoring, by the first UE, of control signaling in the wireless communication network to detect control signaling associated with another one of the transmissions of the data block to the second UE.  (ZHOU, see at least para. 74-76, e.g. at least steps 340-345-350-355, for example, in response to receiving the NACK, UE 115-f retransmits the data packet to UE 115-g)

Regarding claim 9, Van Phan in view of ZHOU teaches determining, by the first UE, based on a time-based UE cooperation schedule according to which scheduled participation of the first UE in UE cooperation changes over time, whether the first UE is to participate in the data block retransmission mechanism, wherein the first UE proceeds with the transmitting dependent upon determining that the first UE is to participate in the data block retransmission mechanism.  (ZHOU, see at least para. 65, e.g. “If the UE 115-b determines to act as a relay UE 115-a (e.g., [a] UE 115-b determines it is near enough to the blocked UE 115-a, [b] is not blocked from the UE 115-a based on a strong enough link quality with UE 115-a, [c] has the indicated resources available for transmission, etc.), then the relay UE 115-b may transmit the packet (e.g., via side-link 210) on the prearranged resources”, NOTE: base on this teaching, any of the [a], [b], or [c] is time-based schedule.  For example and as interpreted, for [a and b], over a period of time the participating UEs move closer or farther that cause their respective links stronger and weaker; and for [c], transmission resources are scheduled in time-based.)

Regarding claim 10, Van Phan in view of ZHOU teaches the plurality of transmissions of the data block comprise the data block transmitted from the first UE (ZHOU, see at least para. 76, e.g. UE 115-f may relay the data packet to UE 115-g at 355), and 
one or both of: a transmission of the data block to the second UE by network equipment in the wireless communication network and a transmission of the data block to the second UE by a third UE in the wireless communication network (ZHOU, see at least para. 75, e.g. base station 105 may retransmit the data packet to UE 115-g at 350).

Regarding claim 11, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, Van Phan in view of ZHOU also teaches computer readable storage medium (Van Phan, see at least fig. 6 and/or 7), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 12, 13, 14, 19, 20, and 21, these claims are rejected for the same reasoning as claims 1, 2, 3, 8, 9, and 10, respectively, except each of these claims is in apparatus claim format.
To be more specific, Van Phan in view of ZHOU also teaches a same or similar apparatus with processor, interface, and memory (Van Phan, see at least fig. 6 and/or 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 4, 7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan in view of ZHOU, as applied to claims 1 and 12 above, and further in view of Lahetkangas et al. (US 20150063250 A1, hereinafter Lahetkangas).

Regarding claim 4, Van Phan in view of ZHOU teaches  the plurality of transmissions of the data block are in time slots, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of transmissions of the data block.  (Van Phan, see at least para. 28-29, e.g. HARQ transmissions in sub-frames)
Van Phan in view of ZHOU differs from the claim, in that, it does not specifically disclose (a) time slots that have a time offset relative to each other, and (b) identify the data block based on the time offset, which are well known in the art and commonly used for facilitating efficient HARQ operations.
Lahetkangas, for example, from the similar field of endeavor, teaches similar or known mechanisms of (a) time slots that have a time offset relative to each other, and (b) identify the data block based on the time offset (see at least claim 1 along with fig. 1, e.g. “…hybrid automatic repeat request HARQ process having a unique HARQ identification, a data allocation having a predetermined timing offset with respect to the resource allocation, and a hybrid automatic repeat request HARQ acknowledgement allocation having a predetermined timing offset with respect to the data allocation…”); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lahetkangas into the method of Van Phan in view of ZHOU for facilitating efficient HARQ operations.

Regarding claim 7, Van Phan in view of ZHOU teaches the data block retransmission mechanism comprises a Hybrid Automatic Repeat Request (HARQ) mechanism associated with a HARQ process at the first UE (Van Phan, see at least para. 27-28, e.g. HARQ processes).
Van Phan in view of ZHOU differs from the claim, in that, it does not specifically disclose mapping the HARQ entity at the first UE to a HARQ entity at the second UE, which is well known in the art and commonly used for facilitating efficient HARQ operations.
Lahetkangas, for example, from the similar field of endeavor, teaches similar or known mechanism of mapping the HARQ entity at the first UE to a HARQ entity at the second UE (see at least fig. 3 and para. 40, e.g. HARQ entities to facilitate efficient HARQ for multi-hop communications); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lahetkangas into the method of Van Phan in view of ZHOU for facilitating efficient HARQ operations.

Regarding claims 15 and 18, these claims are rejected for the same reasoning as claims 4 and 7, respectively, except each of these claims is in apparatus claim format.
To be more specific, Van Phan in view of ZHOU also teaches a same or similar apparatus with processor, interface, and memory (Van Phan, see at least fig. 6 and/or 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan in view of ZHOU, as applied to claims 1 and 12 above, and further in view of Ko et al. (US 20110064159 A1, hereinafter Ko).

Regarding claim 5, Van Phan in view of ZHOU teaches the transmitting comprises transmitting the data block using an antenna port, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of transmissions of the data block (ZHOU, see at least para. 70 of fig. 3 along with para. 38, e.g. DCI information and antennas information).
Van Phan in view of ZHOU differs from the claim, in that, it does not specifically disclose [identify… the data block] based on the antenna port that is used in transmitting the data block, which is well known in the art and commonly used for improving transmission and reception efficiency.
Ko, for example, from the similar field of endeavor, teaches similar or known mechanism to [identify… the data block] based on the antenna port that is used in transmitting the data block (see at least fig. 6 and para. 128-131 along with para. 13, e.g. DCI information indicates antenna ports and other information for decoding); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ko into the method of Van Phan in view of ZHOU for improving transmission and reception efficiency.

Regarding claim 16, this claim is rejected for the same reasoning as claim 5 except this claim is in apparatus claim format.
To be more specific, Van Phan in view of ZHOU also teaches a same or similar apparatus with processor, interface, and memory (Van Phan, see at least fig. 6 and/or 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan in view of ZHOU, as applied to claims 1 and 12 above, and further in view of Nam et al. (US 20100275083 A1, hereinafter Nam).

Regarding claim 6, Van Phan in view of ZHOU teaches wherein the plurality of transmissions of the data block are scheduled to use transport block, to enable the second UE to monitor for scheduling of transmissions using the transport block and identify, based on the scheduling, the data block transmitted from the first UE as being one of the plurality of transmissions of the data block.  (Van Phan, see at least para. 29 along with para. 32, e.g. terminal device receives data packets as one or more transport blocks per scheduling)
Van Phan in view of ZHOU differs from the claim, in that, it does not specifically disclose Physical Resource Block (PRB) sets [associated with the data block], which is well known in the art and commonly used for effectively increasing coverage range and user data rates.
Nam, for example, from the similar field of endeavor, teaches similar or known mechanism of Physical Resource Block (PRB) sets [associated with the data block] (see at least para. 65-66 of fig. 6 along with para. 60, e.g. sets of resource blocks for sets of transport block (TBs) in subframes); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the method of Van Phan in view of ZHOU for effectively increasing coverage range and user data rates.

Regarding claim 17, this claim is rejected for the same reasoning as claim 6 except this claim is in apparatus claim format.
To be more specific, Van Phan in view of ZHOU also teaches a same or similar apparatus with processor, interface, and memory (Van Phan, see at least fig. 6 and/or 7), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered.  Regarding independent claims 1, 11, and 12, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465